*308Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered November 7, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The undercover officer made a reliable identification, which was corroborated by other evidence including the recovery of buy money from defendant.
Defendant’s contention concerning the court’s denial of his untimely peremptory challenge to a prospective juror is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that jury selection was conducted in a lawful manner (see People v Alston, 88 NY2d 519 [1996]). Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.